Continuation of 12:
The AFCP request filed 4/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claim 1 its dependents, raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the interpretation of the previously-cited prior art, as well as the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
Claim 1 stands rejected under 35 USC § 102 as being anticipated by Kuroki et al. (Patent Document JP 2008-270516 A).  Kuroki teaches forming modified regions 140 inside workpiece 180 to form openings (microcracks) extending to a surface of the workpiece (fig. 15).  The proposed amendment to claim 1 limits the position of the modified regions to be entirely inside the workpiece, and the openings extending from the modified regions to the surface.
On p. 9, lines 20-31, Kuroki describes the modified regions as a crystallization or structural change to the workpiece material.  Therefore, the modified region is implicitly meets the limitation of being entirely inside the workpiece.  Furthermore, Kuroki discusses the formation of microcracks resulting from the modified region, which allow for permeation of liquid from the workpiece surface (p. 14 lines 12-15: water 44 permeates into the micro cracks of the modified zone 448 (modified region 140)).  The microcracks of Kuroki extend from at least an interior of modified region to a surface of workpiece 180, meeting the limitation of the openings extending from the modified regions to a surface of the workpiece.
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the openings are separate entities which are different from the modified regions, and the modified regions do not extend to any one of the first to third surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, an updated search identified new prior art which discloses the features discussed in the Applicant’s remarks.  For example, Tajikara et al. (PG Pub. No. US 2015/0221816 A1) teaches fractures (¶¶ 0046-0048: 81, 82 and/or 84, similar to microcracks of Kuroki) extending from modified regions (71, 72 and/or 74, similar to 140 of Kuroki) to a surface of a workpiece (31, similar to 180 of Kuroki).  Therefore, the feature of a fissure separate from a subsurface modified region and extending from the modified region to a workpiece surface is known in the art.  It appears that the features of Tajikara could be combined with Kuroki to arrive at the claimed invention.

Since the previously-cited prior art, as well as the newly discovered prior art, appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  Accordingly, the proposed amendments have not been entered and the prior art rejections of record are maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894